DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 10-12, 37-41 and 65-72 as filed on 14 October 2020 are examined herein.

Examiner’s Notes & Claim Interpretation
Citations to Applicant’s specification are abbreviated herein “Spec.”

Claim 65 is drawn to a maize plant stably transformed with a recombinant polynucleotide encoding a polypeptide that is at least 90% identical to SEQ ID NO:1, where the maize plant has increased grain yield when compared to a control plant.  SEQ ID NO:1 represents a maize protein and thus the claimed plant could arguably read on a maize plant where SEQ ID NO:1 replaced the pre-existing copy of SEQ ID NO:1.  However, in view of the requirement for a control plant that does not have the gene expressing SEQ ID NO:1, the claimed plant is reasonably interpreted as requiring a transgene that expresses SEQ ID NO:1.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 37-41 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


The term "DP-202216-6" is not known in the art, and the use of this name by itself does not carry art-recognized limitations defining the specific characteristics or essential characteristics that are associated with this denomination.  In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of a corn plant that encompasses all of its traits except by deposit.  Thus the term in question lacks a general art-accepted meaning and Applicant does not explicitly define the term in the specification except by reference to SEQ ID NOs, some of which occur in other maize plants (supra), or the deposit.
Furthermore, the meaning of this term could arbitrarily change to designate something different during the lifetime of a patent.  Thus, one's ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).
Dependent claims are included in this rejection because none provide limitations obviating this rejection.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

3.	Claim 72 is rejected because there is no antecedent basis for “the regulatory element” in claim 65.  This rejection would be obviated if claim 72 depended from claim 66.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 37-41, 65-68 and 70-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 37-38 are drawn to a method of detecting the presence of a nucleic acid molecule that identifies maize event DP-202216-6 by conducting a PCR reaction with a pair of primers or a probe and observing the correct amplification product.  Although the claim mentions a ‘probe,’ all the steps are more consistent with using primers but a probe could be used.  Dependent claims 39-41 deal with probe details.
Claim 65 is drawn to a maize plant stably transformed with a recombinant polynucleotide encoding a polypeptide that is at least 90% identical to SEQ ID NO:1, where the maize plant has increased grain yield.  Dependent claim 69 requires 95% identity to SEQ ID NO:1.  Dependent claim 66 requires a heterologous regulatory element with claim 68 requiring a promoter and claim 72 requires an intron.  Dependent claim 67 specifies the required level of yield increase.  Dependent claim 70 requires an additional herbicide resistance gene or insect resistance gene.
Applicant describes Event DP-202216-6, which a T-DNA insertion primarily directed at expressing ZMM28 which is a protein with a MADS box.  E.g., Figs. 1-2.  Table 1 describes various SEQ ID NOs including unique junction sequences.  Spec., p. 13.  
Example 1 deals with performance of the AG099 events.  Id., pp. 32-34.  Examples 2-3 focus on Event DP-202216-6.  Id., pp. 34-39.  Example 4 deals with the construct used, while Example 9 deals with transformation.  Id., pp. 39-40 & 54-.  Example 5 addresses breeding Event DP-202216-6.  Id., pp. 40-41.  Example 6 describes determining the copy number.  Id., pp. 42-45.  Example 7 describes event-specific detection methods, primers and probes.  Id., pp. 45-51 & 54-55.  Examples 8, Id., pp. 51-54 & 55-59.
Claims 37-41 encompass a vast genus of methods to detect Event DP-202216-6, but Applicant largely only describes the procedures in Example 7.
Claims 65-70 encompass a vast genus of protein variants of SEQ ID NO:1 but Applicant only describes results using a sequence 100% identical to SEQ ID NO:1.  In contrast, the art teaches that minor changes in a protein’s sequence can change or eliminate activity.  
Olsen et al. reviewed the amino acid backbone changes in three mutants of NAC transcription factors that abolished activity; two were found to be single amino acid substitutions and the third was a dipeptide insertion.  Olsen et al. (2005) Trends Plant Sci 10(2):79-87, 84.  All mutated polypeptides are at least 90% sequence identical to the active polypeptide.
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.
In the transgenic transcription factor art, Zhang teaches that transgenic effects of transcription factor expression conceptually can be thought of as arising from hypermorph activity or neomorph activity.  Zhang (2003) Curr Opin Plant Biol 6:430-40, 431.  Here, Applicant is causing the transgenic overexpression of SEQ ID NO:1, but not defining why such overexpression brings about enhanced yield.  Especially in the case of neomorph activity, one skilled in the art would be uncertain what sections of the polypeptide’s amino acid sequence are necessary and/or sufficient for activity, and thus which amino acids of the polypeptide could be modified and retain activity in the instant invention.
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  Id., 984 F.2d at 1568, 25 USPQ2d at 1407.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:1 that increase yield in a transgenic plant.  Applicant also fails describe the structural elements of a SEQ ID NO:1-related polypeptide that are necessary and/or sufficient for the phenotype of increasing the yield of a plant when expressed transgenically.  
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:1 and Applicant also fails to describe the structural elements of this polypeptide that are necessary and/or sufficient for activity in the instant invention.  
Additionally, in contrast to the vast genus of methods of detecting the Event, Applicant describes a very small subset, and certainly not a representative number.
Therefore Applicant has not demonstrated to one skilled in the art possession of the genera as broadly as claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the claimed invention at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

5.	Claims 337-41, 65-68 and 70-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Event DP-202216-6 and the detection methods set forth in Example 7, does not reasonably provide enablement for the invention as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
Claims 37-38 are drawn to a method of detecting the presence of a nucleic acid molecule that identifies maize event DP-202216-6 by conducting a PCR reaction with a pair of primers or a probe and observing the correct amplification product.  Although the claim mentions a ‘probe,’ all the steps are more consistent with using primers but a probe could be used.  Dependent claims 39-41 deal with probe details.
Claim 65 is drawn to a maize plant stably transformed with a recombinant polynucleotide encoding a polypeptide that is at least 90% identical to SEQ ID NO:1, where the maize plant has increased grain yield.  Dependent claim 69 requires 95% identity to SEQ ID NO:1.  Dependent claim 66 requires a heterologous regulatory element with claim 68 requiring a promoter and claim 72 requires an intron.  Dependent claim 67 specifies the required level of yield increase.  Dependent claim 70 requires an additional herbicide resistance gene or insect resistance gene.
Claims 37-41 encompass a vast genus of methods to detect Event DP-202216-6, but Applicant largely only describes the procedures in Example 7.
Claims 65-70 encompass a vast genus of protein variants of SEQ ID NO:1 but Applicant only describes results using a sequence 100% identical to SEQ ID NO:1.  
In contrast to the vast genera claimed, Applicant provides limited guidance.
Applicant teaches Event DP-202216-6, which a T-DNA insertion primarily directed at expressing ZMM28 which is a protein with a MADS box.  E.g., Figs. 1-2.  Table 1 teaches various SEQ ID NOs including unique junction sequences.  Spec., p. 13.  
Id., pp. 32-34.  Examples 2-3 focus on Event DP-202216-6.  Id., pp. 34-39.  Example 4 deals with the construct used, while Example 9 deals with transformation.  Id., pp. 39-40 & 54-.  Example 5 teaches breeding Event DP-202216-6.  Id., pp. 40-41.  Example 6 teaches determining the copy number.  Id., pp. 42-45.  Example 7 teaches event-specific detection methods, primers and probes.  Id., pp. 45-51 & 54-55.  Examples 8, and 10-13 teach various phenotypic results of the transgene expression.  Id., pp. 51-54 & 55-59.
In contrast to the genus of polypeptide variants claimed, the art teaches that minor changes in a protein’s sequence can change or eliminate activity.  
Olsen et al. reviewed the amino acid backbone changes in three mutants of NAC transcription factors that abolished activity; two were found to be single amino acid substitutions and the third was a dipeptide insertion.  Olsen et al. (2005) Trends Plant Sci 10(2):79-87, 84.  All mutated polypeptides are at least 90% sequence identical to the active polypeptide.
Furthermore, Guo et al. teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.
Additionally, in the transgenic transcription factor art, Zhang teaches that transgenic effects of transcription factor expression conceptually can be thought of as arising from hypermorph activity or neomorph activity.  Zhang (2003) Curr Opin Plant Biol 6:430-40, 431.  Here, Applicant is causing the transgenic overexpression of SEQ ID NO:1, but not defining why such overexpression brings about enhanced yield.  Especially in the case of neomorph activity, one skilled in the art would be uncertain what sections of the polypeptide’s amino acid sequence are necessary and/or sufficient for activity, and thus which amino acids of the polypeptide could be modified and retain activity in the instant invention.
The claimed invention is not enabled because the effect of expressing in a plant a heterologous nucleic acid sequence that, e.g., encodes a polypeptide having as little as 90% amino acid sequence identity to SEQ ID NO:1 is unpredictable.  The effect is unpredictable because polypeptides that are related to SEQ ID NO:1 do not predictably 
Additionally, there is a vast genera of means of detecting Event DP-202216-6, but Applicant provides limited guidance as to which to use.
Extensive guidance would be required to enable the invention as broadly as claimed – such guidance is not provided.
Focusing on the polypeptide variants, one of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use a variant of SEQ ID NO:1 to function within the instant invention.  One of skill in the art would find it difficult to predict which of the claimed sequence variants could be used in the instant invention, and which could not.  Although testing individual sequences can be routine, Applicant has provided no guidance as to how to proceed.  
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous variants of SEQ ID NO:1 with no guidance as to which ones could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Therefore the invention is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter under the following analysis.

Instant SEQ ID NO:7 is CACACTCAAA.  Instant SEQ ID NO:8 is CACAAAGTAG.  
Rigoutsos et al.’s SEQ ID NO:627238 is GCCACACTCAAAC (instant SEQ ID NO:7 is underlined) and is identified as being found in D. melanogaster.  Rigoutsos et al.’s SEQ ID NO:5825 is AAACATCACAAAGTAG (instant SEQ ID NO:8 is underlined) and is identified as being found in H. sapiens.  Therefore the claimed invention is directed to non-statutory subject matter because based the above, the sequence is naturally found in organisms and is claimed in an unmodified form.  Thus, the claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S.Ct. 2107, 186 L.Ed.2d 124, 106 USPQ2d 1972 (2013).
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olek et al., US Patent Publication No. 2004/0241651 A1 (2 December 2004).
As seen in the alignment below, Olek et al.’s SEQ ID NO:270569 comprises instant SEQ ID NO:7.  Therefore Olek et al. anticipates claim 10.  Olek et al. discloses using PCR (claim 12) and thus anticipates claim 11.  Olek et al. discloses 2 kB fragments (para. 0065) and thus anticipates claim 12.

US-10-257-017B-270569

; Publication No. US20040241651A1
; GENERAL INFORMATION:
;  APPLICANT: Alexander Olek
;  APPLICANT:  Christian Piepenbrock
;  APPLICANT:  Kurt Berlin
;  TITLE OF INVENTION: Detection of single nucleotide polymorhphisms [SNPs] and cytosine
;  TITLE OF INVENTION:  methylations
;  FILE REFERENCE: E01/1193/WO
;  CURRENT APPLICATION NUMBER: US/10/257,017B
;  CURRENT FILING DATE:  2002-10-07
;  PRIOR APPLICATION NUMBER: DE 10019173.8
;  PRIOR FILING DATE: 2000-04-07
;  NUMBER OF SEQ ID NOS: 382046
; SEQ ID NO 270569
;   LENGTH: 12
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Oligonucleotide primer for the detection of SNP TSC0002184
US-10-257-017B-270569

  Query Match             100.0%;  Score 10;  DB 10;  Length 12;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CACACTCAAA 10
              ||||||||||
Db          3 CACACTCAAA 12


8.	Claims 65-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce & Danilevskaya, US Patent Publication No. 2010/0175146 A1 (8 July 2010).
As seen in the alignment below, instant SEQ ID NO:1 is the same polypeptide as disclosed in Bruce & Danilevskaya.  Claim 7 of Bruce & Danilevskaya transgenically expresses its SEQ ID NO:2 in a maize plant.  Bruce & Danilevskaya anticipates claims 65, 69 and 71.
Bruce & Danilevskaya discloses using a GOS2 promoter (e.g. para. 0146) and thus anticipates claims 66 and 68.
Bruce & Danilevskaya discloses stacking herbicide resistance genes and thus anticipates claim 70.
Claim 67 recites an approximate value for an increase in yield following expression of SEQ ID NO:1 in a plant.  However, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation.  Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349,51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP § 2112.  Therefore claim 67 is anticipated.

Alignment statistics for match #1
Score			Expect	Method			Identities	Positives	Gaps
514 bits(1325)	0.0	Compositional matrix	251/251(100%)	251/251(100%)	0/251(0%)
					adjust.
Query  1    MGRGPVQLRRIENKINRQVTFSKRRNGLLKKAHEISVLCDAEVALIVFSTKGKLYEYSSH  60
            MGRGPVQLRRIENKINRQVTFSKRRNGLLKKAHEISVLCDAEVALIVFSTKGKLYEYSSH
Sbjct  1    MGRGPVQLRRIENKINRQVTFSKRRNGLLKKAHEISVLCDAEVALIVFSTKGKLYEYSSH  60

Query  61   SSMEGILERYQRYSFEERAVLNPSIEDQANWGDEYVRLKSKLDALQKSQRQLLGEQLSSL  120
            SSMEGILERYQRYSFEERAVLNPSIEDQANWGDEYVRLKSKLDALQKSQRQLLGEQLSSL
Sbjct  61   SSMEGILERYQRYSFEERAVLNPSIEDQANWGDEYVRLKSKLDALQKSQRQLLGEQLSSL  120

Query  121  TIKELQQLEQQLDSSLKHIRSRKNQLMFDSISALQKKEKALTDQNGVLQKFMEAEKEKNK  180
            TIKELQQLEQQLDSSLKHIRSRKNQLMFDSISALQKKEKALTDQNGVLQKFMEAEKEKNK
Sbjct  121  TIKELQQLEQQLDSSLKHIRSRKNQLMFDSISALQKKEKALTDQNGVLQKFMEAEKEKNK  180

Query  181  ALMNAQLREQQNGASTSSPSLSPPIVPDSMPTLNIGPCQHRGAAESESEPSPAPAQANRG  240
            ALMNAQLREQQNGASTSSPSLSPPIVPDSMPTLNIGPCQHRGAAESESEPSPAPAQANRG
Sbjct  181  ALMNAQLREQQNGASTSSPSLSPPIVPDSMPTLNIGPCQHRGAAESESEPSPAPAQANRG  240

Query  241  NLPPWMLRTVK  251
            NLPPWMLRTVK
Sbjct  241  NLPPWMLRTVK  251

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce & Danilevskaya, US Patent Publication No. 2010/0175146 A1 (8 July 2010) as applied to claim 65 above, and further in view Quail et al., US Patent No. 5,510,474 A.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
Since anticipation is the epitome of obviousness (MPEP § 1207.03(a)(ll)(2) (quoting In re May, 574 F.2d 1082, 1089 (CCPA 1978) (citing In re Pearson, 494 F.2d 1399, 1402 (CCPA 1974)), claim 65 is obvious in view of Bruce & Danilevskaya.  Expression-enhancing introns were well-known in the art.  E.g. Quail et al.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to assist in expressing SEQ ID NO:1 by using an expression-enhancing intron.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claim 72 is obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 10-12 and 65-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/863,373 (‘373 Application) (which will issue as US Patent No. 11,124,801 on 21 September 2021.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented but will become non-provisional when the patent issues. 
Claim 1 of the ‘373 application is drawn to a maize plant with SEQ ID NO:7, SEQ ID NO:8 and a gene for a polypeptide that comprises SEQ ID NO:1 operably linked to a GOS2 promoter.  Instant SEQ ID NO:7 is CACACTCAAA.  Instant SEQ ID NO:8 is CACAAAGTAG.  SEQ ID NO:7 and SEQ ID NO:8 from the ‘373 application are the same.  

11.	Claims 10-12, 37-41 and 65-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-93 of copending Application No. 17/355,872 (‘872 Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This is a provisional double patenting rejection. 
The ‘872 application is effectively a continuation application of the instant application and currently has the full set of claims.

12.	Claims 65-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 32-37 of copending Application 
Claim 1 of the ‘518 application includes SEQ ID NO:12 which is a truncated form of instant SEQ ID NO:1.  This claim 1, however, uses the transitional phrase “comprising” and thus is a genus encompassing instant SEQ ID NO:1 – however the full-length polypeptide is an obvious species within the genus.

2nd Examiner’s Note
13.	Application serial no. 17/048,038 is not in a double patenting rejection because instant SEQ ID NO:1 is SEQ ID NO:562 in the ‘038 application and appears to not be currently claimed.
Application serial no. 17/047,946 is not in a double patenting rejection because the ‘946 application focuses on the promoter of the endogenous SEQ ID NO:1.

Conclusion
14.	No claim is allowed.

Allowable Subject Matter
15.	Event DP-202216-6 itself is allowable over the prior art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663